—In an action to recover damages for personal injuries, the plaintiffs appeal from an order of the Supreme Court, Kings County (Kramer, J.), dated October 28, 1993, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the complaint is reinstated.
Based upon the affidavit of Dr. Danielle Registre Opam, the plaintiff Agatha Hector has raised a triable issue of fact with regard to her claim that she sustained "serious injury” (see, Lamarre v Troop, 202 AD2d 645). Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.